DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-17, 19 & 20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an input abnormality detection unit that detects abnormality in the input voltage when the input voltage is DC voltage in which no AC zero cross point is detected; and a disconnection unit that disconnects the second path when the abnormality is detected” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3, 4, 7-9, & 12- 17, 19 & 20 are allowable based upon their dependency thereof claim 1.
With regards to claim 5
The prior art does not disclose or suggest the claimed “an input abnormality detection unit that detects abnormality in the input voltage; and a disconnection unit that disconnects the second path when the abnormality is detected and the control element has turned on the heater” in combination with the remaining claimed elements as set forth in claim 5.


With regards to claim 10
The prior art does not disclose or suggest the claimed “an input abnormality detection unit that detects abnormality in the input voltage in the first path; an output abnormality detection unit that detects abnormality in the input voltage in the second path; and a disconnection unit that disconnects the second path when the abnormality is detected by both the input abnormality detection unit and the output abnormality detection unit” in combination with the remaining claimed elements as set forth in claim 10.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraishi et al. PG. Pub. No.: US 2017/0235271 A1 discloses an image forming apparatus including: a communication unit that receives supply of electric power corresponding to a first mode to perform communication via a communication line; an image forming unit that receives supply of electric power corresponding to the first mode to form an image, corresponding to image data acquired via the communication line, on a medium; a fixing unit that includes a heat source that generates heat by receiving supply of electric power corresponding to the first mode, and performs a fixing process of fixing the image to the medium using the heat generated by the heat source; a predicting unit that predicts a processing time required for a process of forming the image; and a supply controller that controls supply of electric power in an own apparatus according to the first mode or a second mode in which power consumption is smaller than that of the first mode, the supply controller starting the supply of electric , however is silent on an input abnormality detection unit that detects abnormality in the input voltage when the input voltage is DC voltage in which no AC zero cross point is detected; and a disconnection unit that disconnects the second path when the abnormality is detected or an input abnormality detection unit that detects abnormality in the input voltage; and a disconnection unit that disconnects the second path when the abnormality is detected and the control element has turned on the heater or an input abnormality detection unit that detects abnormality in the input voltage in the first path; an output abnormality detection unit that detects abnormality in the input voltage in the second path; and a disconnection unit that disconnects the second path when the abnormality is detected by both the input abnormality detection unit and the output abnormality detection unit.
Sakamoto PG. Pub. No.: US 2014/0356005 A1 discloses a high voltage power supply configured to output an output voltage and an output current to be applied to a load on the basis of a voltage setting signal; a current detector configured to detect the output current, and to create and output a detected-current voltage value; a conversion section configured to obtain a converted-current value by dividing the detected-current voltage value by a predetermined resistance value, and output the converted-current value; a voltage detector configured to convert a sum of a detected-voltage current value of the output voltage and the converted-current value into a voltage, and output the obtained voltage as a detected-voltage voltage value; a selector configured to select one of the detected-current voltage value and the detected-voltage voltage value on the , however is silent on an input abnormality detection unit that detects abnormality in the input voltage when the input voltage is DC voltage in which no AC zero cross point is detected; and a disconnection unit that disconnects the second path when the abnormality is detected or an input abnormality detection unit that detects abnormality in the input voltage; and a disconnection unit that disconnects the second path when the abnormality is detected and the control element has turned on the heater or an input abnormality detection unit that detects abnormality in the input voltage in the first path; an output abnormality detection unit that detects abnormality in the input voltage in the second path; and a disconnection unit that disconnects the second path when the abnormality is detected by both the input abnormality detection unit and the output abnormality detection unit. 
Kodama PG. Pub. No.: US 2013/0088744 A1 discloses an image forming apparatus is devised. The image forming apparatus includes a plurality of measurement , however is silent on an input abnormality detection unit that detects abnormality in the input voltage when the input voltage is DC voltage in which no AC zero cross point is detected; and a disconnection unit that disconnects the second path when the abnormality is detected or an input abnormality detection unit that detects abnormality in the input voltage; and a disconnection unit that disconnects the second path when the abnormality is detected and the control element has turned on the heater or an input abnormality detection unit that detects abnormality in the input voltage in the first path; an output abnormality detection unit that detects abnormality in the input voltage in the second path; and a disconnection unit that disconnects the second path when the abnormality is detected by both the input abnormality detection unit and the output abnormality detection unit.
Nakazawa PG. Pub. No.: US 2010/0189234 A1 discloses a communication terminal devicecapable of being connected with an external telephone and of receiving and transmitting facsimile data from and to a network, includes: an off-hook detector configured to detect an off-hook condition of the external telephone, an semiconductor DAA (Data Access Arrangement) including an impedance switcher configured to switch impedances and a direct-current resistance switcher configured to switch direct-current , however is silent on an input abnormality detection unit that detects abnormality in the input voltage when the input voltage is DC voltage in which no AC zero cross point is detected; and a disconnection unit that disconnects the second path when the abnormality is detected or an input abnormality detection unit that detects abnormality in the input voltage; and a disconnection unit that disconnects the second path when the abnormality is detected and the control element has turned on the heater or an input abnormality detection unit that detects abnormality in the input voltage in the first path; an output abnormality detection unit that detects abnormality in the input voltage in the second path; and a disconnection unit that disconnects the second path when the abnormality is detected by both the input abnormality detection unit and the output abnormality detection unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852